DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1, 3-15 are pending.
Response to Arguments
Applicant’s arguments, see pgs. 8-11 of applicant’s arguments, filed 5/27/2022, with respect to the rejections of amended claims 1, 14 and 15 under §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of US Pub. 2017/0192429 A1 (Tseng et al., hence Tseng).

Specification
The abstract submitted on 5/27/2022 is acceptable. The objection is removed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017 /0192429 Al (Tseng et al., hence Tseng).
As for claim 1, Tseng teaches a control system of a vehicle that can travel in a first state in which travel control is performed [and] in a second state in which travel control is performed based on a travel position of another vehicle, comprising: (Fig. 1: "detection system" 105 == control system. Vehicle 100 can operate either in a Non-Emergency Autonomous Mode (525) (Fig. 5) or an Emergency Autonomous Mode (530) (Fig. 5)  Note that using a Lane Keeping Assist system (which involves locating the vehicle in relation to the white lines demarking the lane) in a non-emergency autonomous mode is known in the art. )
an obtainment unit configured to obtain periphery information of the vehicle; (Detection system 105 and processing device 125 which receives sensors from autonomous driving sensors 110 "Referring now to FIG. 2, the detection system 105 may include autonomous driving sensors 110, a communication device 115, a data storage medium 120, and a processing device 125."[0019] Using autonomous driving sensors of a vehicle to receive periphery information is known in the art.)
a determination unit configured to determine, based on the periphery information obtained by the obtainment unit, that an emergency vehicle is approaching; ("The emergency vehicle may be detected by the autonomous driving sensors 110 that can recognize the emergency vehicle from its shape or the sirens or lights mounted to the emergency vehicle. In addition or in the alternative, the detection system 105 may detect the emergency vehicle from the operational data received at block 505."[0039]) 
 	and a control unit configured to perform control so that the travel control by the first state is prioritized when the determination unit determines that the emergency vehicle is not approaching, and so that the travel control by the second state based on a position, in a lateral direction, of another vehicle in the rear side of the vehicle is prioritized when the determination unit determines that the emergency vehicle is approaching. (See Fig. 5. When an emergency vehicle is not detected [510] system continues to run in Non-Emergency Autonomous Mode (525). Also note that even when an emergency vehicle is nearby, if its projected path is not expected to intersect with the vehicle's projected path (such as when the vehicle is not approaching), the system remains in the Non-Emergency Autonomous Mode [0015]. Thus the Emergency Autonomous Mode needs at least the emergency vehicle to be approaching to be triggered.  Fig. 3 shows a case of the vehicle 135B being in the Emergency Autonomous Mode (emergency vehicle 130 approaching from behind) When getting out of the way of emergency 130, vehicle 135B needs to take account of the lateral direction of vehicle 135C, which is another vehicle in the rear side of the vehicle. "Since vehicle 135B is in the path of the emergency vehicle 130 (the same lane), operating vehicle 135B in the emergency autonomous mode may include causing vehicle 135B to move to a different lane. In some instances, changing lanes may require vehicle 135B to accelerate or decelerate even though such actions may not typically be permitted for other vehicles not in the path of the emergency vehicle 130, such as vehicle 135A and D, while operating in the emergency autonomous mode."[0032]
Tseng does not specifically teach that the travel in the first state has travel control performed based on a position of a white line on a travel lane, but this is known in the art, as part of a Lane Keeping Assist system, where the autonomous vehicle orients itself in comparison to the white lines delineating the lane that the vehicle travels on.  It would have been obvious to one of ordinary skill in the art at the time of the application to have included such a Lane Keeping Assist system in the system of Tseng to be used during the normal mode (a.k.a. the “Non-Emergency Autonomous Mode”) since that is when such assist systems are usually used. 
As for claim 14, Tseng teaches a control method of a vehicle that can travel in a first state in which travel control is performed [and] in a second state in which travel control is performed based on a travel position of another vehicle, the method comprising: (Fig. 1: "detection system" 105 == control system operating according to Fig. 5, which shows the method.  Vehicle 100 can operate either in a Non-Emergency Autonomous Mode (525) (Fig. 5) or an Emergency Autonomous Mode (530) (Fig. 5)  Note that using a Lane Keeping Assist system (which involves locating the vehicle in relation to the white lines demarking the lane) in a non-emergency autonomous mode is known in the art.)
obtaining periphery information of the vehicle (Detection system 105 and processing device 125 which receives sensors from autonomous driving sensors 110 "Referring now to FIG. 2, the detection system 105 may include autonomous driving sensors 110, a communication device 115, a data storage medium 120, and a processing device 125."[0019] Using autonomous driving sensors of a vehicle to receive periphery information is known in the art.);
determining, based on the periphery information obtained in the obtaining, that an emergency vehicle is approaching ("The emergency vehicle may be detected by the autonomous driving sensors 110 that can recognize the emergency vehicle from its shape or the sirens or lights mounted to the emergency vehicle. In addition or in the alternative, the detection system 105 may detect the emergency vehicle from the operational data received at block 505."[0039]);
and performing control so that the travel control by the first state is prioritized when the emergency vehicle is determined not to be approaching in the determining, and so that the travel control by the second state based on a position, in a lateral direction, of another vehicle in the rear side of the vehicle is prioritized when the emergency vehicle is determined to be approaching in the determining. (See Fig. 5. When an emergency vehicle is not detected [510] system continues to run in Non-Emergency Autonomous Mode (525). Also note that even when an emergency vehicle is nearby, if its projected path is not expected to intersect with the vehicle's projected path (such as when the vehicle is not approaching), the system remains in the Non-Emergency Autonomous Mode [0015]. Thus the Emergency Autonomous Mode needs at least the emergency vehicle to be approaching to be triggered.  Fig. 3 shows a case of the vehicle 135B being in the Emergency Autonomous Mode (emergency vehicle 130 approaching from behind) When getting out of the way of emergency 130, vehicle 135B needs to take account of the lateral direction of vehicle 135C, which is another vehicle in the rear side of the vehicle. "Since vehicle 135B is in the path of the emergency vehicle 130 (the same lane), operating vehicle 135B in the emergency autonomous mode may include causing vehicle 135B to move to a different lane. In some instances, changing lanes may require vehicle 135B to accelerate or decelerate even though such actions may not typically be permitted for other vehicles not in the path of the emergency vehicle 130, such as vehicle 135A and D, while operating in the emergency autonomous mode."[0032] ) 
Tseng does not specifically teach that the travel in the first state has travel control performed based on a position of a white line on a travel lane, but this is known in the art, as part of a Lane Keeping Assist system, where the autonomous vehicle orients itself in comparison to the white lines delineating the lane that the vehicle travels on.  It would have been obvious to one of ordinary skill in the art at the time of the application to have included such a Lane Keeping Assist system in the system of Tseng to be used during the normal mode (a.k.a. the “Non-Emergency Autonomous Mode”) since that is when such assist systems are usually used. 
As for claim 15, Tseng also teaches a non-transitory computer-readable storage medium storing a program for causing a computer, for controlling a vehicle that can travel in a first state in which travel control is performed [and] in a second state in which travel control is performed based on a travel position of another vehicle, to function as an obtainment unit configured to obtain periphery information of the vehicle;  (Fig. 1: "detection system" 105 == control system. Fig. 2, showing the contents of 105, shows a data storage medium 120 and a processing device 125. "An autonomous host vehicle that is able to communicate such information to the emergency vehicle may include a computing device that has a data storage medium and a processing device programmed to execute instructions stored on the data storage medium." [0009].  Vehicle 100 can operate either in a Non-Emergency Autonomous Mode (525) (Fig. 5) or an Emergency Autonomous Mode (530) (Fig. 5)  )
a determination unit configured to determine, based on the periphery information obtained by the obtainment unit, that an emergency vehicle is approaching (Detection system 105 and processing device 125 which receives sensors from autonomous driving sensors 110: "Referring now to FIG. 2, the detection system 105 may include autonomous driving sensors 110, a communication device 115, a data storage medium 120, and a processing device 125."[0019] Using autonomous driving sensors of a vehicle to receive periphery information is known in the art. "The emergency vehicle may be detected by the autonomous driving sensors 110 that can recognize the emergency vehicle from its shape or the sirens or lights mounted to the emergency vehicle. In addition or in the alternative, the detection system 105 may detect the emergency vehicle from the operational data received at block 505."[0039]);
and a control unit configured to perform control so that the travel control by the first state is prioritized when the determination unit determines that the emergency vehicle is not approaching, and so that the travel control by the second state based on a position, in a lateral direction, of another vehicle in the rear side of the vehicle is prioritized if the determination unit determines that the emergency vehicle is approaching. (See Fig. 5. When an emergency vehicle is not detected [510] system continues to run in Non-Emergency Autonomous Mode (525). Also note that even when an emergency vehicle is nearby, if its projected path is not expected to intersect with the vehicle's projected path (such as when the vehicle is not approaching), the system remains in the Non-Emergency Autonomous Mode [0015]. Thus the Emergency Autonomous Mode needs at least the emergency vehicle to be approaching to be triggered.  Fig. 3 shows a case of the vehicle 135B being in the Emergency Autonomous Mode (emergency vehicle 130 approaching from behind) When getting out of the way of emergency 130, vehicle 135B needs to take account of the lateral direction of vehicle 135C, which is another vehicle in the rear side of the vehicle. "Since vehicle 135B is in the path of the emergency vehicle 130 (the same lane), operating vehicle 135B in the emergency autonomous mode may include causing vehicle 135B to move to a different lane. In some instances, changing lanes may require vehicle 135B to accelerate or decelerate even though such actions may not typically be permitted for other vehicles not in the path of the emergency vehicle 130, such as vehicle 135A and D, while operating in the emergency autonomous mode."[0032].)
Tseng does not specifically teach that the travel in the first state has travel control performed based on a position of a white line on a travel lane, but this is known in the art, as part of a Lane Keeping Assist system, where the autonomous vehicle orients itself in comparison to the white lines delineating the lane that the vehicle travels on.  It would have been obvious to one of ordinary skill in the art at the time of the application to have included such a Lane Keeping Assist system in the system of Tseng to be used during the normal mode (a.k.a. the “Non-Emergency Autonomous Mode”) since that is when such assist systems are usually used. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng as applied to claim 1 above, and in light of JP 2018149872A (Aizawa  et al., hence Aizawa) and in light of US 2018/0211528AI (Seifert).
As for claim 3, Tseng does not specifically teach the control unit performs control to prioritize the travel control by the second state in a case in which the emergency vehicle is determined to have approached within a predetermined range from the vehicle, and performs control to prioritize the travel control by the first state in a case in which the emergency vehicle is determined to have fallen outside the predetermined range. However, Aizawa teaches the control unit performs control to prioritize the travel control by the second state in a case in which the emergency vehicle is determined to have approached within a predetermined range from the vehicle, ([0033]) and performs control to prioritize the travel control by the first state in a case in which the emergency vehicle is determined to have fallen outside the predetermined range. (switching back to first state: "When it is determined in step S7 that the emergency vehicle has passed by the own vehicle, the control unit 23 monitors the start of the preceding vehicle based on the detection result by the preceding vehicle detection unit 9 instep S8. Then, when the start of the preceding vehicle is confirmed, information instructing the return to the automatic driving mode is generated instep S9, and this return instruction information is output from the interface unit 27 to the automatic driving control device 4."[0048])
It would have been obvious for one of ordinary skill in the art at the time of the application to have used the more specific explanation of Aizawa as to how to measure when an emergency vehicle is near in the system of Tseng, which uses such an action but does not describe it in detail. 
Aizawa does not mention a specific distance within which the EMS vehicle must approach in order for its presence to be established, and simply says "When the approach determination unit 37 detects that an emergency vehicle is approaching from behind ... "[0033]), However, note that "predetermined range" could be "detectable range providing useful data" given the noise background over which the sirens must be distinguished, as shown in Seifert (Discrimination from ambient noise, [0020], Doppler effect and array of microphones used to determine angle and distance of an emergency vehicle siren from the array [0027])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have further improved Tseng by additionally implementing the EV siren localization system of Seifert in the already-adopted driving control support system of Aizawa. The motivation would have been to improve precision in EV localization.

Claims 4 and 12 are rejected under 35 U.S.C.103 as being un patentable over Tseng as applied to claim 1 above, and further in view of "Trajectory Planning with Velocity Planner for Fully-automated Passenger Vehicles" by R. Solea and U. Nunes (NPL-Solea).
As far as for claim 4,Tseng does not specifically teach wherein in a case in which state switching is to be performed, the control unit switches the state step by step based on the position of the white line on the travel lane and the travel position of the other vehicle. However, segueing the positions of two driving modes so that there exists a smooth translation from one to the other is known in the art and would be obvious to one of ordinary skill in the art before the time of the effective date of the application. Motivation is to render the transition as smooth as possible for passenger comfort, as is mentioned in NPL-Solea ("Types of comfort disturbances can be grouped in: (i) direct comfort
disturbance caused by a sudden motion of the vehicle, resulting in discomfort; (ii) the second type of
disturbance is caused by high lateral accelerations and/or lateral jerks while negotianting [sic] transition curve. These accelerations and jerks are results of a changing track geometry [S ]."Introduction, 2nd
paragraph, pg.474.) 
As far as for claim 12, Tseng does not specifically teach wherein when switching to the second state, the control unit sets a limit on an amount of movement during travel for a predetermined period from the start of the switching. However, a similar argument holds as for claim 4. Setting a limit on an amount of movement during travel for a predetermined period from the start of the switching is known in the art and would be obvious to one of ordinary skill in the art at the time of the effective date of the application. The same motivation holds as for claim 4; i.e., to render the transition as smooth as possible for passenger comfort, as is mentioned in NPL-Solea ("Types of comfort disturbances can be grouped in: (i) direct comfort disturbance caused by a sudden motion of the vehicle, resulting in discomfort; (ii) the second type of disturbance is caused by high Lateral accelerations and/or lateral jerks while negotiating [sic] transition curve. These accelerations and jerks are results of a changing track geometry [S ]."Introduction, 2nd paragraph, pg. 474.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng as applied to claim 1
above, and further in view of NPL-Hyundai.
As for claim 5, Tseng does not specifically teach wherein in a case in which the vehicle is traveling a predetermined area when the second state is to be switched to the first state, the control unit performs the switching after the vehicle has passed the predetermined area. However, it is known in the art that Lane-Keeping Assistance systems do not work under certain circumstances (badly eroded paint lines, passing through an intersection, low speeds, or no edge lines at all) (See NPL-Hyundai 1 :04- 1:43 for the requirements for the Hyundai Lane-Keeping Assist to be active and provide feedback). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have implemented the Lane-Keeping Assist system of Hyundai, in the driving control support system of Tseng, but to remain in the vehicle-following mode until Lane-Keeping Assist could be turned on. The motivation would have been to implement a Lane-Keeping assist system when it was possible to use, but to remain with the (somewhat) protective mode of vehicle-following rather than leave the vehicle without any protection at all.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng as applied to claim 1 above, and further in view of US Pub. 2019/0039613 (Lee et al., hence Lee).
As for claim 6, Tseng does not teach any switching to a second state in accordance with the degree of urgency of the approach of the emergency vehicle. However, Lee teaches a unit configured to determine, (determination unit: the controller 270 (Fig. 2)) based on the periphery information, a degree of urgency of the approach of the emergency vehicle, wherein the control unit controls whether to switch to the travel control by the second state in accordance with the degree of urgency.
(Whether deciding to change mode (here, changing to a new traveling route) or not depending on
Whether the EMS vehicle siren is on. [0073])
It would have been obvious for one of ordinary skill in the art before the effective filing date of
the present claimed invention to have implemented the degree of urgency distinction of Lee in the
driving control support system of Tseng. The motivation would have been to ignore cases where the
emergency vehicle did not require immediate reaction on the part of surrounding vehicles.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng as applied to claim 1 above, and further in view of Aizawa.
As for claim 7, Tseng teaches communication with an external device by a communication unit  (mention of V2V communication with emergency vehicle, which can be considered an object in [0012]) but does not specifically teach wherein the obtainment unit obtains the periphery information by one of sound detection by a sound detection unit (Tseng only mentions that the presence of an emergency vehicle can be detected by hearing a siren.)  However, Aizawa teaches wherein the obtainment unit obtains the periphery information by one of sound detection by a sound detection unit and communication with an external device by a communication unit (sound collecting unit [0032]; communication with an external device by a communication unit: this could be receiving a signal from the EMS vehicle (which would be the external device) [0033]). 
It would have been obvious to one of ordinary skill in the art at the time of the application to have added the sound detection unit of Aizawa to the system to Tseng to facilitate receiving periphery information as to where the emergency vehicle was. 
As for claim 13, Tseng does not specifically teach a communication unit configured to notify, when the determination unit has determined that the emergency vehicle is approaching, an occupant of the vehicle that control is being performed to prioritize the travel control by the second state.  However,  Aizawa teaches a communication unit configured to notify, when the determination unit has determined that the emergency vehicle is approaching, an occupant of the [vehicle] ([0027] mentions warning device to wake driver(acts as communication unit); [0042] attempt by system to switch to manual mode; falling back on "following-the-vehicle-in-front" if driver notable to drive and preceding vehicle exists [0043]) 
Aizawa does not specifically teach that control is being performed to prioritize the travel control by the second state. The warning is carried out in an attempt to wake the driver, so that the driver will take over and the system will shift to manual. However, if the system determines that the state of the driver means that the system cannot be switched over to manual, the "following the preceding vehicle" mode (second state) would be switched on instead, with the effect being the same as if control is being performed to prioritize the travel control by the second state.
It would have been obvious to one of ordinary skill in the art at the time of the application to have added using the communications unit to warn an occupant of the vehicle as explained in Aizawa to the system of Tseng. This would have reinforced any warning to the occupant from simply  hearing a siren. 

Claims 8-9 are rejected under 35 U.S.C.103 as being unpatentable over Tseng as applied to
claim 1 above, and further in view of US 2018/0334161 (Mizuno et al., hence Mizuno).
As for claim 8, Tseng does not specifically teach wherein the control unit controls whether to switch to the travel control by the second state based on a width of a road. However, Mizuno teaches wherein the control unit controls whether to switch to the travel control based on a width of a road. (Mizuno teaches "a yielding action assistance system for assisting a vehicle driver to take an appropriate action in yielding to a passing emergency vehicle" (abstract) Whether the system has to change to the second mode or not depends on the width of the road (measured by information collector 2c [0037]) as well as whether the number of other vehicles on the road are blocking the other lanes. See [0054] explaining the VES/NOS3 in Fig 5 ).)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have combined the lane geometry analysis of Mizuno in the support device of Tseng. The motivation would have been to include the effect of the road width on the vehicle behavior.
As for claim 9, Tseng, as modified by Mizuno, also teaches wherein in a case in which the width of the road is smaller than a predetermined width in the travel control by the second state, an offset operation with respect to the emergency vehicle is not performed. (Mizuno: If one defines the "offset operation" as the actual pulling over to the side of the road, in the case of a too-narrow road ("if the available width (Wr-(Wm+Wo2)) is narrower than the width (We) of the emergency vehicle Ve," [0042]) this is not carried out until a spot sufficiently offset from the pullover-space for drivers in the
opposite lane has been found.: "In order to avoid such disadvantage, the target zone determiner 3 is
further configured to set the target zone Pe for the vehicle Vm to a site in the first lane LI away from the
stopping point Po2 in the oncoming second lane L2 more than the length Le of the emergency vehicle Ve. " [0042] (See Figs.1, 3 ))

Claims 10 and 11 are rejected under 35 U.S.C.103 as being unpatentable over Tseng as applied to claim 1 above, and further in view of US 2019/0333381 Al (Shalev-Shwartz et al., hence Shalev-Shwartz), in light of "Are we allowed to break the law when getting out of the way of emergency vehicles" by J. Luber (NPL-Luber).
As for claim 10, Tseng does not specifically teach wherein the control unit eases a limit value of the travel control by the second state which is performed when the emergency vehicle is determined to be approaching compared to a limit value of the travel control by the second state when the emergency vehicle is determined not to be approaching. However, Shalev-Shwartz teaches wherein the control unit eases a limit value of the travel control ("In some examples, constraints may be relaxed where it is determined that not all can be met. For example, in situations where a road is too narrow to leave desired spacing (e.g., 0.5 meters)from both curbs or from a curb and a parked vehicle, one or more the constraints may be relaxed if there a remitigating circumstances." [02 69]) Shalev-Shwartz does not specifically state that the constraints are relaxed due to the approach of an emergency vehicle (although quite a few embodiments involve changing behavior due to the sensing of an emergency vehicle; see [0407]-[0432]). However, the motivation to combine such (the "mitigating circumstances") is known in the art (see NPL-Luber, which discusses how human drivers expect to push the boundaries of ordinary driving behavior(moving through a solid red light, carrying out an otherwise illegal lane change are two that are mentioned) in order to create space for the emergency vehicle.) It would have been obvious for one of ordinary skill in the art before the effective filing date of the present
 claimed invention to have implemented the relaxation of constraints in one embodiment of Shalev-
Shwartz with the emergency-vehicle reaction embodiments of Shalev-Shwartz, according to the "mitigating circumstances" motivation as shown in NPL-Luber, then to implement this in the vehicle
assistance system of Tseng.
As for claim 11 ,Tseng, as modified, also teaches wherein the limit value is [a] limit value of a range permitting travel on a road. (Shalev-Shwartz: "in situations where a road is too narrow to leave
desired spacing ( e.g., 0.5 meters) from both curbs or from a curb and a parked vehicle, one or more the
constraints may be relaxed if there are mitigating circumstances." [0269])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661